Citation Nr: 1418809	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and, if so, whether the reopened claim may be granted.

2.  Entitlement to an increased rating for an anxiety disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, including service in Southwest Asia. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO has reopened the previously denied service connection claim for tinnitus.  Nonetheless, even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the claim is properly characterized as a new and material evidence claim as set forth on the title page.  Id. The Board's consideration of the issues in this manner is not prejudicial to the Veteran, given the favorable decision below pertaining to the reopening of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In July 2012, the Veteran was afforded a Travel Board hearing before the undersigned at the RO in St. Petersburg, Florida.  A hearing transcript is associated with the record.  

Review of the Virtual VA paperless claims processing system electronic folder (efolder) includes newly generated VA treatment records.  These records do not include pertinent information to the issue decided on appeal and the Board may consider them in the first instance.  38 C.F.R. § 20.1304(c).  Review of the Veterans Benefits Management System (VBMS) efolder does not show any associated records. 

The issue of an increased rating for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 2007 decision, the RO denied entitlement to service connection for tinnitus. 

2. Additional evidence received since the RO's March 2007 decision, which denied entitlement to service connection for tinnitus, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

3.  The Veteran's current tinnitus is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  (The petition to reopen is granted and discussion of the VCAA's application to this portion of the claim is not necessary).  

Given the favorable actions below on the issue of service connection for tinnitus, no further discussion of VA's compliance with the VCAA or implementing regulations is required. 

II.  Petition to reopen for new and material evidence

As noted above, despite the RO's decision to reopen the claim, the Board is not bound by that determination and must consider whether new and material evidence has been received.  Jackson, 265 F.3d 1366. 

In March 2007, the RO denied entitlement to service connection for tinnitus.  The Veteran did not file a notice of disagreement or submit additional evidence following the decision.  The decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is defined as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the last final prior adjudication by the RO is limited to service treatment records, written statements in support of the claim, and VA treatment records from April 2005 to August 2006.  

Service treatment records do not document complaints about tinnitus.  They show that the Veteran had normal hearing at separation.  

The Veteran initially reported tinnitus symptoms in February 2006.  VA audiology clinic records at that time show that the Veteran reported having constant bilateral tinnitus "since Iraq."  He also complained about hearing problems.  He reported a history of combat noise exposure.  Clinical examination was unremarkable with normal hearing found from 250 to 8000 Hertz (hz).  

In a July 2006 statement, the Veteran reported that he began noticing tinnitus in "early 2005."  

Based upon the above evidence, the RO denied the claim in March 2007 for lack of a nexus to service.  The newly submitted evidence includes various written statements by the Veteran, July 2012 hearing testimony, and an April 2008 VA audiology examination report.  The Veteran asserts that he experienced a continuity of symptomatology beginning in service.  As noted above, the threshold for reopening a claim is low, and the Veteran is presumed credible in his statements for purposes of reopening the claim.  Shade, 24 Vet. App. 110; Justus, 3 Vet. App. at 513.  The reports of continuing tinnitus and in-service noise exposure relate to a nexus, which was the basis for the final prior denial.  It is new and material, and serves to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


III.  Service connection for tinnitus

As detailed above, the Veteran has notice of the information and evidence to substantiate a service connection claim and has had the opportunity to present evidence and argument in support thereof.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice towards him.  Bernard, 4 Vet. App. at 392-94.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, VA has not specifically recognized tinnitus as an organic disease of the nervous system and it is not considered a chronic disease.  The chronic disease presumption is not helpful to the Veteran in this case.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as hearing problems, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he has tinnitus that is attributable to his active military service.  Specifically, he contends that he experienced noise exposure in service and developed tinnitus as a result.  

Although the service treatment records do not show any specific complaint for tinnitus, his account of in-service acoustic trauma is credible, and the record shows he mentioned tinnitus to medical providers within two years of discharge.  At that time, he indicated that he noticed tinnitus beginning in service. 

As tinnitus is readily capable of lay observation, his reports are sufficient evidence of a current disability.  Layno, 6 Vet. App. at 469.  He is also competent to observe when he first noticed tinnitus, and whether it has continued since that time.  He observed that it began in service, and has continued since that time.  Particularly given the short time from discharge to the first mention in post-service treatment records, the Board has no doubt as to either the credibility of the Veteran's account, or the competency of the Veteran to offer the account.

The Veteran was examined by VA in April 2008.  The VA audiologist expressed a negative opinion, explaining that the Veteran had normal hearing 20 months after separation.  See February 2006 VA audiology records.  He cited a published medical article stating that it is seldom that noise exposure causes tinnitus without accompanying hearing loss.  He also referenced another article that noise induced hearing loss does not progress after cessation of noise exposure.  Based upon these published reports and the Veteran's normal hearing post service, he expressed a negative opinion about it being related to in-service noise exposure.  

The Board finds the April 2008 VA audiology opinion's rationale to be unpersuasive.  The Board accords greater probative value to the Veteran's observations.  Consequently, as the evidence is at least in equipoise, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus; to this limited extent, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

At the July 2012 hearing, the Veteran indicated that his anxiety symptoms had increased in severity since the last VA examination in April 2008.  Another VA psychiatric examination is needed to assess the Veteran's current anxiety symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran since January 2010. 

2.  Associate all updated VA treatment records with the claims folder and then schedule the Veteran for a VA psychiatric examination.   

The entire claims file, including a copy of this remand and access to any pertinent documents in the Virtual VA/ VBMS efolders, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected anxiety disorder.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score must be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded time for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


